COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00509-CV


COREY THOMPSON                                                      APPELLANT

                                        V.

AMARYLIS ROSADO, DUSTIN                                             APPELLEES
GOULD, AND GREGORY SMITH


                                    ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant Corey Thompson filed his initial brief on March 2, 2012, and we

notified him by letter that same date that his brief did not comply with rules of

appellate procedure 9.4(h) and 38.1(d), (g), (i), and (k). We directed Thompson

to file an amended brief within ten days and explained that failure to do so may

result in striking his brief and dismissal of the appeal.    Thompson has not


      1
       See Tex. R. App. P. 47.4.
responded to our notice or filed an amended brief.          Accordingly, we strike

Thompson’s brief and dismiss this appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 38.9(a), 42.3(b), 42.3(c), 43.2(f).



                                                       PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: April 12, 2012




                                      2